                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 1
                                                                 Feb 06, 2020
 2                                                                   SEAN F. MCAVOY, CLERK


 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9                            Plaintiff,           No. 4:19-cr-06017-SAB
10        v.
11 JEREMY JAY GULLETT,                             ORDER DENYING MOTION TO
12                            Defendant.           REOPEN OR RECONSIDER
13                                                 MOTION TO SUPPRESS
14
15        Before the Court is Defendant’s Motion to Reopen or Reconsider Motion to
16 Suppress, ECF No. 46. The Court denied Defendant’s Motion to Suppress on
17 October 11, 2019. ECF No. 45. In his motion to reconsider, Defendant argues the
18 Court should reconsider its ruling because Kennewick Police Department (KPD)
19 officers lacked authority to search his vehicle based solely on a valid arrest
20 warrant. ECF No. 46 at 2-3. In addition, Defendant argues that the KPD officers
21 did not have authority to conduct a K9 sniff on his vehicle because it was parked
22 on private property and the officers lacked consent or probable cause to conduct
23 the sniff. Id. at 4-5. Having reviewed the motion, the Government’s response, and
24 the applicable caselaw, the Court denies the Motion to Reopen or Reconsider the
25 Motion to Suppress. However, as Defendant has been appointed new counsel since
26 the filing of the Motion to Reconsider, the Court grants Defendant leave to file a
27 new motion to reconsider.
28 //
     ORDER DENYING MOTION TO REOPEN OR RECONSIDER MOTION
     TO SUPPRESS * 1
 1                                         Facts
 2        The Court has extensively laid out the facts in this case in its previous Order
 3 denying the Motion to Suppress, ECF No. 45. For the purposes of this Order, the
 4 Court summarizes the most pertinent facts.
 5        Sometime before February 22, 2019, KPD Detectives Keith Schwartz and
 6 Elizabeth Grant had learned that Defendant had an active arrest warrant out of
 7 Franklin County and had received anonymous tips that Defendant was dealing
 8 narcotics out of motels in the Tri-Cities area. Based on the warrant and anonymous
 9 tips, Detectives Schwartz and Grant began patrolling motel parking lots. On
10 February 22, the detectives positively identified Defendant sitting in a Saturn Ion
11 in a Motel 6 parking lot. The detectives confirmed Defendant’s identity and
12 advised him that he was under arrest based on the Franklin County warrant and
13 detained him without incident. A search incident to arrest produced a large amount
14 of cash in Defendant’s coat pocket.
15        Defendant waived his Miranda rights and agreed to speak with law
16 enforcement. Defendant told Detective Schwartz that he was not dealing narcotics,
17 but that there was a new glass pipe in the vehicle that he intended to use as a meth
18 pipe. At 12:29 A.M., Detective Schwartz called for a K9 unit. At approximately
19 12:47 A.M., Officer Merkl and K9 Bear arrived. Bear performed an exterior sniff
20 of Defendant’s vehicle and alerted on the vehicle, indicating the odor of controlled
21 substances was present on the side of the driver’s door. Defendant told Detective
22 Grant and Officer Merkl that he thought Bear alerted because he had meth on his
23 hands from a recent use, but that were no narcotics in the car.
24        Defendant was then transported to the Franklin County Jail and booked on
25 his outstanding warrant. Meanwhile, the Saturn Ion was seized and towed in
26 anticipation of obtaining a search warrant. A search warrant was later obtained,
27 and KPD officers executed a search on the car. The officers found a small grey
28 backpack in the trunk of the Ion, containing multiple controlled substances and
     ORDER DENYING MOTION TO REOPEN OR RECONSIDER MOTION
     TO SUPPRESS * 2
 1 drug paraphernalia. In addition, officers found two safes that were unlocked using
 2 a key on a keyring taken from Defendant. Officers opened one safe and found a
 3 firearm inside. The officers terminated the search, as the warrant did not authorize
 4 a search for firearms and resumed the search after securing an amended warrant.
 5 Officers seized both the firearm and the narcotics.
 6                                  Procedural History
 7        Defendant moved to suppress the evidence seized from the Saturn Ion
 8 following his arrest. ECF No. 26. In the Motion to Suppress, Defendant argued that
 9 KPD officers lacked reasonable suspicion to stop him based on the anonymous tips
10 reporting that he was dealing narcotics out of motel rooms in the Tri-Cities area.
11 ECF No. 26 at 10. Defendant argued that the stop which led to his arrest was an
12 unconstitutional Terry stop, and therefore that any evidence seized as a result of
13 the stop needed to be suppressed. Id. Defendant further argued that officers did not
14 have authority to search the Ion after arresting Defendant on the valid Franklin
15 County warrant. Defendant also argued that the evidence seized from the Ion
16 should be suppressed because the stop was unconstitutionally prolonged to allow
17 officers to conduct a K9 sniff. At the close of the hearing on the motion, the Court
18 took the matter under advisement and gave parties an opportunity to file
19 supplemental briefing.
20        Following the hearing, the Court denied Defendant’s motion. ECF No. 45.
21 The Court reasoned that Defendant was stopped for the execution of a valid arrest
22 warrant, not as part of an unconstitutional Terry stop. Id. at 4. Thus, the Court
23 concluded that the KPD officers need only have reasonably suspected that
24 Defendant was the subject of the arrest warrant. Id. at 6. In addition, the Court
25 concluded that the stop was not unconstitutionally prolonged to conduct a K9 sniff.
26 Id. at 7. Because Defendant was not stopped pursuant to a traffic stop or a Terry
27 stop and was instead stopped and arrested pursuant to a valid arrest warrant, the
28 stop was not unconstitutionally prolonged. Id. at 8. However, the Court
     ORDER DENYING MOTION TO REOPEN OR RECONSIDER MOTION
     TO SUPPRESS * 3
 1 inadvertently issued its ruling prior to the deadline for supplemental briefing.
 2 Defendant therefore restyled his supplemental briefing as the instant motion for
 3 reconsideration.
 4                             Motions for Reconsideration
 5        Motions for reconsideration in criminal cases are governed by the same rules
 6 that govern civil motions for reconsiderations. United States v. Martin, 226 F.3d
 7 1042, 1047 n.7 (9th Cir. 2000). Thus, motions for reconsideration in criminal cases
 8 rely on the standards in Rules 59(e) and 60(b) of the Federal Rules of Civil
 9 Procedure. See Fidelity Fed. Bank, FSB v. Durga Ma Corp., 387 F.3d 1021, 1023
10 (9th Cir. 2004) (discussing Rule 60(b)); Fuller v. M.G. Jewelry, 950 F.2d 1437,
11 1441 (9th Cir. 1991) (discussing Rule 59(e)). A court will generally treat a motion
12 filed within 28 days of judgment as filed under Rule 59(e) and a motion filed more
13 than 28 days of judgment as a Rule 60(b) motion. Am. Ironworks & Erectors, Inc.
14 v. N. Am. Const. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001).
15        Reconsideration is a drastic remedy and should be used sparingly “in the
16 interests of finality and conservation of judicial resources.” Kona Enters., Inc. v.
17 Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). A motion for reconsideration
18 is not appropriate if used to revisit issues already addressed by the Court or to
19 advance new arguments that could have been raised in prior briefing. Am.
20 Ironworks, 248 F.3d at 898-99. Under Rule 59(e), a motion for reconsideration
21 should be granted, “absent highly unusual circumstances,” only if the court is: (1)
22 presented with new evidence; (2) committed clear error; or (3) if there is an
23 intervening change in the controlling law. Kona Enters., 229 F.3d at 890. “Whether
24 or not to grant reconsideration is committed to the sound discretion of the court.”
25 Navajo Nation v. Confederated Tribes and Bands of the Yakama Indian Nation,
26 331 F.3d 1041, 1046 (9th Cir. 2003).
27 //
28 //
     ORDER DENYING MOTION TO REOPEN OR RECONSIDER MOTION
     TO SUPPRESS * 4
 1                                      Discussion
 2        Given the Court’s premature publication of its Order before receiving
 3 parties’ supplemental briefing, this is an appropriate circumstance to consider the
 4 arguments in Defendant’s Motion to Reconsider despite the fact that the motion
 5 raises arguments that could have been raised in earlier briefing. See Kona Enters.,
 6 229 F.3d at 890. In his Motion, Defendant argues that he has standing to challenge
 7 the search because he had a reasonable expectation of privacy in the private Motel
 8 6 parking lot. ECF No. 45 at 7-8. Defendant makes two primary arguments: first,
 9 that the KPD officers had no authority to search his vehicle based on the valid
10 Franklin County arrest warrant; and second, that the officers did not have authority
11 to conduct a K9 sniff on the vehicle because it was parked on private property and
12 the officers lacked consent or probable cause. In response, the Government argues
13 that Defendant lacks standing to challenge the search of his vehicle because he
14 lacked a reasonable expectation of privacy in this context. For the reasons
15 discussed below, the Court denies Defendant’s motion.
16     1. Whether Defendant has Fourth Amendment Standing
17        As a preliminary matter, the Court must consider whether Defendant has
18 standing to challenge the search. To determine whether an unconstitutional search
19 has occurred, the Court must determine whether (1) the person challenging the
20 search has an actual, subjective expectation of privacy and (2) whether the person’s
21 subjective expectation of privacy is objectively reasonable. Fazaga v. Fed. Bureau
22 of Investigation, 916 F.3d 1202, 1220 (9th Cir. 2019) (citing Smith v. Maryland,
23 442 U.S. 735, 740 (1979)). Whether one’s subjective expectation of privacy is
24 reasonable varies depending on the context of the area searched. O’Connor v.
25 Ortega, 480 U.S. 709, 719 (1987). Although the Ninth Circuit has not held that
26 there is no reasonable expectation of privacy in a parking lot visible by the
27 public—even if there are signs marking the lot as “private—other circuit courts
28 have. See United States v. Gooch, 499 F.3d 596, 602 (6th Cir. 2007) (VIP parking
     ORDER DENYING MOTION TO REOPEN OR RECONSIDER MOTION
     TO SUPPRESS * 5
 1 spots in a nightclub parking lot); United States v. Diaz, 25 F.3d 392, 396-97 (6th
 2 Cir. 1994) (motel parking lot); United States v. Washburn, 383 F.3d 638, 641-42
 3 (7th Cir. 2004) (hotel parking lot); United States v. Ludwig, 10 F.3d 1523, 1526-27
 4 (10th Cir. 1993) (hotel parking lot) (reaffirmed in United States v. Ruiz, 664 F.3d
 5 833, 840 (10th Cir. 2012)).
 6        Defendant argues that he has standing to challenge the search because he
 7 had a reasonable expectation of privacy in the Motel 6 parking lot. He asserts that
 8 he had an actual, subjective expectation of privacy based on signs at the entrance
 9 of the parking lot and the fact that there was no record of regular surveillance of
10 the lot by law enforcement. He further asserts that this subjective expectation is
11 reasonable. However, the lot here was basically open to the public even if was
12 marked by signs labelling the lot as “private.” The lot here was not manned by
13 parking attendants, nor were there fences, gates, or keycards that made the lot
14 inaccessible to the public. Anyone could drive through the parking lot. The
15 determination of whether a vehicle was “unauthorized” in the parking lot rests with
16 the owner of the motel, not with Defendant. In addition, Defendant was not a guest
17 of the motel here. Because the lot was accessible to the public and Defendant was
18 not a guest of the motel, Defendant’s expectation of privacy is not objectively
19 reasonable. Therefore, Defendant does not have standing to object to the canine
20 sniff based on the fact that it occurred in a private motel parking lot. Because
21 Defendant does not have standing to challenge the search on the basis of it having
22 occurred on private property, the motion is denied.
23      2. Whether KPD Officers had Authority to Search the Saturn Ion
24        Even assuming that Defendant does have standing to challenge the search on
25 the basis that it occurred in a private parking lot, Defendant’s other argument fails
26 and requires the Court to deny the Motion for Reconsideration. Defendant argues
27 that KPD officers lacked authority to conduct a K9 sniff on the exterior of his
28 vehicle or later search the interior of his vehicle on the basis of the valid arrest
     ORDER DENYING MOTION TO REOPEN OR RECONSIDER MOTION
     TO SUPPRESS * 6
 1 warrant. Defendant argues that the officers here lacked authority to search his
 2 vehicle on the basis of the valid arrest warrant, citing Arizona v. Gant, 556 U.S.
 3 332 (2009), as support. Defendant argues that the canine sniff of this vehicle
 4 amounted to a search under the Fourth Amendment and, therefore, that the sniff
 5 was an unlawful search incident to arrest. However, for the reasons discussed
 6 below, this argument fails.
 7            a. Canine Sniffs and the Fourth Amendment
 8        The Supreme Court of the United States has repeatedly recognized that
 9 canine sniffs by trained narcotic-detection dogs are “sui generis” because “it
10 discloses only the presence or absence of narcotics, a contraband item,” and
11 therefore does not generally implicate the Fourth Amendment. United States v.
12 Place, 462 U.S. 696, 707 (1983); see also Indianapolis v. Edmond, 531 U.S. 32, 40
13 (2000) (exterior sniff of a vehicle permissible because it did not require entry into
14 the interior of the car), United States v. Lingenfelter, 997 F.2d 632, 638 (9th Cir.
15 1993) (no legitimate expectation of privacy in the odor of illegal narcotics).
16        Because the requirements of the Fourth Amendment do not generally apply
17 to canine sniffs, reasonable suspicion is not required to justify a canine sniff. This
18 is the rule so long as the sniff itself does not infringe on a person’s constitutionally
19 protected interest in privacy. Illinois v. Caballes, 543 U.S. 405, 408 (2005). In
20 Caballes, the Supreme Court concluded that a canine sniff performed on the
21 exterior of a person’s car while he was lawfully seized for a traffic violation was
22 not a Fourth Amendment violation. 543 U.S. at 409. The Caballes Court clarified
23 that a person’s legitimate expectation of privacy in “perfectly lawful activity” is
24 “categorically distinguishable” from a defendant’s expectation of privacy
25 concerning the “nondetection of contraband in the truck of [a] car.” Id. at 410; see
26 also United States v. Thomas, 726 F.3d 1086, 1093-94 (9th Cir. 2013) (finding that
27 a canine sniff on the exterior of a vehicle did not rise to the level of a
28 constitutionally cognizable infringement).
     ORDER DENYING MOTION TO REOPEN OR RECONSIDER MOTION
     TO SUPPRESS * 7
 1        In certain contexts, however, the Supreme Court has held that a canine sniff
 2 does amount to a Fourth Amendment search that must be supported by probable
 3 cause. In Florida v. Jardines, the Supreme Court concluded that a law enforcement
 4 officer’s use of a drug-detection dog on the front porch of a home following an
 5 unverified tip was a Fourth Amendment search that needed to be supported by
 6 probable cause to be constitutional. 569 U.S. 1, 11 (2013). The Jardines Court
 7 specifically held that because the porch constituted curtilage of the home, a
 8 heighted expectation of privacy applied under the traditional property-based
 9 understanding of the Fourth Amendment. Id. However, this holding is specific to
10 the context of curtilage and the home, and it has not been extended to apply to all
11 canine sniffs conducted on private property.
12            b. Search Incident to Arrest Exception to the Warrant Requirement
13        The search incident to arrest doctrine is an exception to the general rule that
14 warrantless searches are per se unreasonable. U.S. Const. Am. IV. Under the
15 search incident to arrest doctrine, an officer may search an arrestee’s person or
16 anything within the arrestee’s immediate control to preserve interests of officer
17 safety and evidence preservation. Chimel v. California, 395 U.S. 752 (1969); New
18 York v. Belton, 453 U.S. 454 (1981) (extending the search incident to arrest
19 doctrine to searches of vehicles).
20        However, the scope of the exception has been limited in recent years. In
21 Gant, the Supreme Court held that police may search a vehicle incident to a recent
22 occupant’s arrest only if the arrestee is within reaching distance of the vehicle’s
23 passenger compartment at the time of the search or it is reasonably believed that
24 the vehicle contains evidence of the offense of arrest. 556 U.S. at 351. When these
25 justifications are absent, a search of an arrestee’s vehicle is unreasonable unless
26 police obtain a warrant or show that another exception to the warrant requirement
27 applies. In Gant, the defendant had been handcuffed and locked in the back of a
28 police cruiser while officers searched his vehicle; during this search, officers
     ORDER DENYING MOTION TO REOPEN OR RECONSIDER MOTION
     TO SUPPRESS * 8
 1 discovered cocaine. The Court reasoned that, if an arrestee is secured away from
 2 the passenger compartment of a vehicle such that they cannot access evidence
 3 within the vehicle, the justifications for the search incident to arrest exception are
 4 absent and the exception does not apply. Id. at 343-44.
 5            c. The Canine Sniff Here was Not a Fourth Amendment Search, and
 6                Therefore Arizona v. Gant Does Not Apply
 7        Defendant’s argument fails because—despite his assertions to the contrary—
 8 the canine sniff here did not amount to a search. See ECF No. 38 at 9 (“the search
 9 of the vehicle was unlawful”, referring to the K9 sniff), 11-12 (“The warrant was
10 only obtained as a direct result of the initial unlawful search of the car,” referring
11 to the K9 sniff). Because the sniff did not amount to a search, the search incident to
12 arrest doctrine and Arizona v. Gant are not implicated.
13        In order to reach this conclusion, the Court must first determine whether the
14 canine sniff at issue here was actually a “search” for purposes of the Fourth
15 Amendment. Defendant argues that the sniff is in truth a “search” because it
16 occurred on the Motel 6 parking lot—an area Defendant describes as “private
17 protected property.” ECF No. 46 at 6. Defendant’s reliance on Jardines to make
18 this assertion is misguided. As discussed above, the Court’s holding in Jardines
19 hinged on the traditional property-based interpretation of the Fourth Amendment
20 that prioritized the privacy of the home; the Court did not reach its conclusion
21 merely because the sniff occurred on private property. Jardines, 561 U.S. at 6
22 (“The Fourth Amendment does not, therefore, prevent all investigations conducted
23 on private property…. But when it comes to the Fourth Amendment, the home is
24 first among equals.”). The special private protections for homes and their curtilage
25 do not necessarily extend to other types of private property, nor does Defendant
26 provide persuasive arguments to extend these protections to this context. Because
27 the sniff did not occur on constitutionally protected property, the sniff is not
28
     ORDER DENYING MOTION TO REOPEN OR RECONSIDER MOTION
     TO SUPPRESS * 9
 1 transformed into a Fourth Amendment search. Accordingly, the Court denies
 2 Defendant’s motion for reconsideration.
 3       Accordingly, IT IS HEREBY ORDERED:
 4       1. Defendant’s Motion to Reopen or Reconsider Motion to Suppress, ECF
 5 No. 46, is DENIED.
 6       2. As Defendant has been appointed new counsel since the filing of the
 7 Motion, Defendant may file a renewed Motion for Reconsideration. Any such
 8 motion shall be filed no later than March 25, 2020 and noted for hearing at the
 9 pretrial conference scheduled for April 29, 2020.
10       IT IS SO ORDERED. The District Court Executive is directed to file this
11 Order and provide copies to counsel.
12       DATED this 6th day of February 2020.
13
14
15
16
17
                                                       6WDQOH\$%DVWLDQ
18
                                                8QLWHG6WDWHV'LVWULFW-XGJH
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION TO REOPEN OR RECONSIDER MOTION
     TO SUPPRESS * 10
